Citation Nr: 1640272	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  09-44 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right ankle disability.

2. Entitlement to a rating in excess of 30 percent for arthrodesis and exostectomy for non-union fracture, left anterior process of calcaneus with scars and associated left ankle decreased range of motion (left foot).

3. Entitlement to specially adapted housing or home adaptation.

4. Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by: Robert W. Gillikin, II, Attorney at law	



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia, respectively.  The Board previously remanded these issues in June 2014.

The Board notes that a claim for an increased rating may include a claim for total disability based on individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Here, however, the Veteran has already been granted TDIU for all periods where he was not receiving temporary total ratings.  

The issues of increased rating for the left foot disability, specially adapted housing, and automobile adaptation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show a right ankle disability during or proximately to the current appeal period.



CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In August 2009, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA, including explaining the requirements for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required for the right ankle issue.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's right ankle in December 2012 and January 2015.  The examiners recorded the current subjective and objective disability picture, and any inadequacies of the first opinion were addressed in the 2015 opinion where the examiner considered all evidence and provided thorough rationale for the findings.  Following the remand directives, the AOJ scheduled the Veteran for a new examination and opinion.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose an ankle disability as this requires specialized training to understand the complexities of the musculoskeletal system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for a right ankle disability have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence shows ankle pain but does not support a finding of a current right ankle disability.  VA medical records show complaints of and treatment for right ankle pain.  However, pain alone is not subject to service connection without an underlying disability.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, and vacated and remanded in part, on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  After reviewing a diagnostic imaging study and completing a physical examination, the December 2012 examiner did not find any current right ankle disability.  Similarly, the January 2015 examiner found no current or previously diagnosed right ankle disability.  In the prior remand, the Board pointed to a 2007 treatment record that noted bilateral ankle arthritis.  The examiner addressed the 2007 note and found the note only referred to an assessment as osteoarthritis, but it was not specific to the right ankle and did not include any imaging studies to make the diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (stating that osteoarthritis should be established by X-ray findings).  Instead, later imaging studies have shown no arthritis.  See January 2015 opinion.  Aside from the aforementioned 2007 note, treatment records do not show a diagnosis of a right ankle disability.  The January 2015 examiner diagnosed arthritis in the right foot, and the Board notes that the Veteran is already service-connected for a right foot disability with associated decreased range of motion to the ankle.  When considering the pertinent medical and lay evidence, the Board finds that the competent and persuasive evidence of record, to include the examination reports in 2012 and 2015, weigh against a finding of a current right ankle disorder.  As the Board finds that the Veteran does not have a right ankle disability, service connection cannot be granted for such.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  The Board notes that if the Veteran experienced loss of motion in the right ankle, that appears to be covered by his service-connected right foot disability.  The benefit of the doubt rule has been consider, but as the preponderance of the evidence is against it, the rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ankle disability is denied.



REMAND

Additional development is needed for the remaining issues.  First, as described in the rating decisions, the left foot disability includes consideration of any associated loss of motion in the left ankle.  The evidence shows inconsistencies in the amount of motion of the left ankle.  Further, the Court in Correia found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The January 2015 examination did not address all of those measurements.  Therefore, remand is needed to comply with the Court's holding.  

Next, the Veteran has reported difficulty with prolonged standing and walking, occasional use of a wheelchair, and use of a cane for his left foot disability.  The issues of entitlement to compensation for special housing and automobile adaptation concern loss of use of the extremities.  See 38 C.F.R. §§ 3.808, 3.809.  As such, new evidence relevant to the left foot may also be relevant to these claims.  Moreover, the 2014 Board remand requested that the examiner address whether the Veteran's service-connected disabilities (left foot/ankle, left and right knees, right hip, and right foot) resulted in loss of use of one or both lower extremities as to preclude locomotion.  The January 2015 examiner addressed whether the disabilities were functionally equivalent to amputation with prosthesis but did not specifically address the questions posed by the Board.  To that extent, the examination did not comply with the Board's remand directives.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file any outstanding VA treatment records.

2. After completion of #1, schedule the Veteran for an examination for his left foot/ankle disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the left ankle disability.  The examiner should measure and record the subjective and objective symptoms and impairment.  Additionally, address the following:

a. Test the contralateral joint, unless medically contraindicated, and addressing pain on both passive and active motion, and on both weightbearing and non-weightbearing.

b. Review the prior left ankle examinations and opine as to whether the above requested measuresments would be similar if taken at the time of the prior January 2015 and December 2012 examinations and if not, how they would have differed. 

c. If the Veteran reports any flare-ups in symptoms, the examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

d. Consider the effects of the Veteran's service-connected left foot/ankle, left and right knees, right hip, and right foot.  The examiner should address whether these disabilities result in the loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The term "preclude locomoction" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


